DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/14/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2020, 6/28/2021, and 10/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kurashima et al., (US 2009/0058733), hereinafter Kurashima, in view of Cho (KR-10-2004-0015909), of record, hereinafter Cho.

 	Regarding claim 1 Kurashima discloses a film antenna-circuit connection structure, comprising: a film antenna (Fig. 3, at 100) comprising radiation patterns (Fig. 3, at 122) and pads (Fig. 8A and 8B, at 341 and 342); and a circuit board (Fig. 3, at 131) electrically connected to the film antenna, the circuit board comprising: connection wirings (Fig. 8A and 8B, at 321 and 322) each of which is electrically connected to each of the pads of the film antenna.
 	Kurashima does not teach a dummy barrier interposed between neighboring connection wirings of the connection wirings.
	Cho teaches a dummy barrier (e.g., Fig. 1A, at 982a-c) interposed between neighboring connection wirings of the connection wirings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kurashima in accordance with the teaching of Cho regarding dummy barriers in order to reduce static electricity in the component (Cho, at Purpose).

Regarding claim 2 Kurashima does not disclose the film antenna-circuit connection structure according to claim 1, wherein the dummy barrier has a line shape extending in a direction the same as that of the connection wirings.
Cho discloses wherein the dummy barrier has a line shape extending in a direction the same as that of the connection wirings (e.g., Fig. 1A, at 982a-c).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kurashima in accordance with the teaching of Cho regarding dummy barriers in order to reduce static electricity in the component (Cho, at Purpose).


 	Cho discloses wherein the dummy barrier comprises pillars independently arranged from each other  (e.g., Fig. 1A, at 982a-c) interposed between neighboring connection wirings of the connection wirings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kurashima in accordance with the teaching of Cho regarding dummy barriers in order to reduce static electricity in the component (Cho, at Purpose).

 	Regarding claim 4 Kurashima does not disclose the film antenna-circuit connection structure according to claim 3, wherein the pillars are arranged along an extension direction of the connection wirings between the neighboring connection wirings.
 Cho discloses wherein the pillars are arranged along an extension direction of the connection wirings between the neighboring connection wirings (e.g., Fig. 1A, at 982a-c).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kurashima in accordance with the teaching of Cho regarding dummy barriers in order to reduce static electricity in the component (Cho, at Purpose).

 	Regarding claim 6 Kurashima does not disclose the film antenna-circuit connection structure according to claim 3, wherein the circuit board further comprises an insulation layer, and the pillars are embedded in the insulation layer.
 	Cho discloses wherein the circuit board further comprises an insulation layer, and the pillars are embedded in the insulation layer (Constitution “an insulation film is formed on… the dummy line”).


	Regarding claim 8 Kurashima further discloses the film antenna-circuit connection structure according to claim 1, further comprising a driving integrated circuit chip (e.g., Fig 3, at 112; paragraph 0094) electrically connected to the connection wirings of the circuit board.

 	Regarding claim 9 Kurashima further discloses the film antenna-circuit connection structure according to claim 8, wherein the driving integrated circuit chip comprises driving pads each of which is electrically connected to each of the connection wirings (e.g., Fig. 8B, at 331; paragraph 0118).

 	Regarding claim 10 Kurashima does not disclose the film antenna-circuit connection structure according to claim 9, wherein the driving integrated circuit chip further comprises a dummy pad electrically connected to the dummy barrier.
Cho discloses wherein the driving integrated circuit chip further comprises a dummy pad electrically connected to the dummy barrier (e.g., Fig. 1A, at 982a-c).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Kurashima in accordance with the teaching of Cho regarding dummy barriers in order to reduce static electricity in the component (Cho, at Purpose).



 	Regarding claim 12 Kurashima further discloses the film antenna-circuit connection structure according to claim 1, wherein the film antenna further comprises a dielectric layer (e.g., Fig. 8A, at 131), and the radiation patterns and the pads are disposed on a top surface of the dielectric layer (e.g., Fig. 8A and 8B, at 131, 331, 332, 341, and 342; paragraph 0118).

 	Regarding claim 13 Kurashima further discloses the film antenna-circuit connection structure according to claim 12, wherein the film antenna further comprises a ground layer (e.g., Fig. 8A, at 142) formed on a bottom surface of the dielectric layer.

 	Regarding claim 14 Kurashima further discloses a display device (e.g., Fig. 59, at 4601 shows a display; Fig. 61, at 4717) comprising the film antenna-circuit connection structure according to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kurashima in view of Cho as applied to claim 4 above, and further in view of Yoshida et al.,(US 2019/0165486), hereinafter Yoshida.

 	Regarding claim 5 Kurashima as modified does not disclose the film antenna according to claim 4, wherein the pillars are arranged in a zigzag construction along the extension direction of the connection wirings.
 	Yoshida discloses wherein the pillars are arranged in a zigzag construction along the extension direction of the connection wirings (Fig. 10, at 64).
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding dependent claim 7, patentability exists, at least in part, with the claimed features of  wherein the circuit board further comprises a dummy ground pattern disposed on a bottom surface of the insulation layer to be electrically connected to at least one of the pillars.
 	Kurashima and Cho are all cited as teaching some elements of the claimed invention including a film antenna, radiation pads, radiation patterns, a circuit board, connecting wirings, and a dummy barrier.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
The ISR submitted by Applicant contains analysis considered relevant to the current application.  Cho – cited above - also discloses the use of a driving chip (Fig. 1, at 902) used in a configuration that reads on certain dependent claims above.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845